Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compact Prosecution
Examiner would like to propose amending the independent claims (1,7 and 13) to include the limitation;
 creating a personality vectors and identifying the characteristic of document that comprise a vector; 
wherein the vector is a composite value based on the characteristics represented in the corresponding vector; 
a document counting variable N and characteristic counting variable X This will overcome the current rejection;
a negative response is a determination indication of at least one characteristic value that has not be extracted. 
a positive response is a determination indication of at least one characteristic value if every document has been subjected to characteristic value extraction, the above proposed amendment will overcome the current rejection.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,7 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference 
However, applicant argues the combination of Connor in view of Juola as currently applied does not disclose a correlation of those synonyms to authorship, in order words the combination does not disclose a profile of document characteristics based on multiple documents from the same author. 
In reply, Examiner respectfully disagree Connor in section 0013 discloses that “the dimensions of prose style to be adjusted may be selected from the group consisting of person perspective (use of third person); tense (use of future tense); voice (e.g use of active voice) etc… and this group of documents set based on these characters reads on a profile of document. Also in Section 0021 Connor teaches a profile of document set where documents are grouped based length, formality, positivity and net jargon (representation of the document set..) However Connor does not group these documents based on similar users, thus based on the author of the document. 
Juola discloses a similar technology where (authorship attribution is addressed- see section 0010) that has a creates a profile of document based on similar users (Section 0030: Compiled a set of training data which is known to be written by author A). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching comparing documents of similar users. The motivation is that it involves additional analysis to improve the accuracy the authorship attribution. 

In reply Examiner respectfully disagree because Connor in section 0022 lines 18-20- shows in Fig. 1 the characteristics of a document by the multi-dimensional style where in all the dimensions the value of the document is neutral. The common trait in this regards are length, formality, positivity and net jargon.  Regarding the same writing patterns, Connor addresses this limitation because different people authors can show similar writing styles. 
Connor does not disclose where the common traits includes the same author.  
Juola as shown above teaches a similar system where the two documents compared are from the same author. See section 0030, lines 1-3 “Compile  a set of training data, which is known to be written by A” thus all the training data was written by a similar author. Also see lines 11-13 of section 0030. 
Applicant also argues that the cited references fails to disclose analyzing an identified document characteristics and corresponding characteristic values across the document set. 
In reply examiner respectfully disagree because Connor in section 0032 and in fig.1 shows the characteristics of an identified document where all the dimensions or characteristic (length, formal, positivity and net jargon)  are neutral.- see section 0022. Regarding characteristic values across the document set- Connor addresses in section 0029, lines 14-16- thus “Phrases in each set of phrase synonyms have similar meanings but have different values along different style dimension, for example for the length the value for a given phrase can be the number of characters”  thus the “different values” and the dimension of “length value” reads on the corresponding values across the document set.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain
meaning of the claim language in light of the specification as it would be understood by one of ordinary
skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong
test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and

 (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Use ofthe word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 

“a profile manager configured...” in claims 1-7. 
“a document manager  and director  configured to......” in claims 1-7.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In section 0040 applicant describes all the tools which are in association with Al platform, such as the profile manager, the document manager and the director which in fig. 1 it is shown clearly that Server 110 hosts the AL platform 150 coupled with NLM 152. This means the server corresponds to the structure that performs the functions set off by the profile, manager and director manager. 
 If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	




 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Connor (US2011/0184727) in view of Juola (20150046346).
Claim 1, Connor discloses a computer system (Fig. 1) comprising 
a processing unit (NL processor) operatively coupled to memory; an artificial intelligence platform in communication with the processing unit, (Section 0012, lines 12-14 “the NLP identifying phrases with similar meanings and making phrase substitutions)   the platform including one or more tools to identify and amend one or more document characteristic values, (Section 0026 lines 3-4 adjusting the style of the prose) including:
(Based on Section 0025, lines 6 the prose can be in the form of a document) 
 a natural language (NL) manager configured to subject a document set to natural language processing (NLP), (Section 0031, lines 6-8 Natural Language Processor to perform the style-morphing engine) including identify two or more (Section 0029, lines 16-21 dimensions such as length, formality, positivity and net jargon reads on the dimensions/characteristics of this particular prose/document) 
and subject the identified two or more documents characteristics to an assessment, (Sliding bar 103 shown in fig. 1 shows the document is assessed based on its length, formality and if it is negative or positive) the assessment to produce a characteristic value for each document characteristic in each of the documents in the document set; (Section 0029, lines 16-21- thus dimension length is assessed by the number of characters and a value is given and also in dimension formality a ranking is assigned to each phrase based on the assessment or semantic algorithm) 
 a profile manager, (Multi-dimensional style-adjusting interface-103)  operatively coupled to the NL manager, (Natural Language processor- Section 0031, lines 6-7) the profile manager configured to statistically analyze the identified document characteristics and corresponding characteristic values across the document set, (Section 0031, lines 6-10, the NL processor may interpret/analyze to create alternate phrase) statistical analysis to produce a characteristic profile for each identified document characteristic; (Section 0031, lines 13-16 the multi-dimensional style-adjusting interface 103 shown in fig. 3 reads on the characteristic profile for the prose/document  input 101) 
(understand this multi-dimensional style interface can be created for any prose/document that enters the system)
(Section 0030, line 1 “style-morphing engine” together with Multi-dimensional style-adjusting interface-103) and statistically analyze the new document with respect to the identified two or more document characteristics, including identify document characteristic data (the four dimensions mentioned in section 0026, lines 5 reads on the characteristic data) and a corresponding characteristic value; (Section 0026, lines 11-20- thus the values such as “short and long” read on the characteristic value for the characteristic data length while informal and formal correspond to the characteristic data formality, 
(regarding how the new prose/document is analyzed, section 0030 teaches that the style morphing engine 108 searches and replaces phrase synonyms with different values as indicated via the multi-dimensional style adjusting interface based on the user preferences, this means the engine searches and replaces synonyms by analyzing the characteristics of the new detected document)
(also the secondary reference (Juola- 2015/0046326 also addresses this limitation because Section 0033, lines 1-6- thus “Compiling a set of training data which is known to be written by C-thus al the documents are written by one author) 
a director, operatively coupled to the document manager, (Section 0026, lines interface 103 allows the user) the director configured  to apply the corresponding characteristic value of the new document against the produced characteristic profile, including compare one or more characteristic values to the produced characteristic profile; (Section 0026, lines 1-5- thus the controls in the multi-dimensional style adjusting interface 103 allows the user to adjust the style of the prose/document by comparing the prose/document with the characteristics of the multi-dimensional style interface (profile) based on these four dimensions; length, formality, positivity and net jargon)) 
(figure below shows the multi-dimensional interface which is the characteristic profile of the prose/document 101 in fig. 4 and clearly shows the dimensions or characteristics) 

    PNG
    media_image1.png
    421
    1161
    media_image1.png
    Greyscale


the director configured to selectively amend the new document characteristic data responsive to the comparison, and to create a new document version from the selective amendment. (Section 0046, lines 1-5 the incremental substitutions by formally adjusting the first portion of the prose/document relative to the prose shown in Fig. 2, also it is clear that Fig. 5 shows a new amendments of document shown in Fig. 1 with a new characteristics created by moving the bars which changes the characteristic of the document)  
Connor does not disclose that the document set comprising two or more documents authored by a common author and the document manager configured to 
Juola discloses an authorship attribution technology (authorship attribution is addressed- see section 0010) that has a creates a profile of document based on similar users (Section 0030: Compiled a set of training data which is known to be written by author A) and  in section 0033 new documents are created by normalizing the vectors of the complied document using the normalized dot-product. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of identifying the relevant documents received form a corpus of document. The motivation is that it involves additional analysis to improve the accuracy the authorship attribution. 
Claim 2, Connor in view of Juola discloses wherein the selective amendment further comprises the director configured to identify tokens  (Connor: Phrase “first quarter”) within the received new document that correspond to characteristic values proximal to the produced characteristic profile, and modify the identified tokens with one or more new tokens. (Connor: Section 0040, lines 8-10- thus the style-morphing engine identifies and replaces the phrase (token) “first quarter” with a shorter new phrase “1Q” )
Claim 3, Connor in view of Juola discloses that the system further comprising the profile manager to subject the new document version to a characteristic assessment, including produce a new characteristic value for each modified token. (Connor: Section 0050, lines 1-8- thus in fig. 4 the system builds on the changes made previously by incrementally adjusting the three dimensions of prose by moving the pointer)  
Claim 4, Connor in view of Juola discloses that the computer system further comprising the document manager to accept the new document amendments responsive to identification of divergence of the new document characteristic assessment from the characteristic value of the first document set. (Connor: Section 0050 lines 5-8- thus the phrase substitutions made gives the prose/document a more negative tone and the new document/prose is shown in output window 109 in fig. 4). 
Claim 5, Connor in view of Juola discloses that the computer system further comprising the director is further configured to amend the modified identified tokens (Connor: Section 0038, lines 7-8 “Substituted Phrase” reads on the modified tokens)  with one or more new tokens responsive to identification of an overlap of the new document characteristic assessment with the characteristic value of the document set. (Connor: Section 0039, Looking at prose displayed in prose output interface 109 the phrase “Nanomedical Technology” is an overlapping phrase after the amendments entered by the user)  
Claim 6, Connor in view of Juola discloses that the computer system further comprising the director is further configured to conclude the selective amendment of the new document characteristic data responsive to determination of non-intersection of each document characteristic value with the document set characteristic values. (Connor: Section 0059, lines 2-6- “the new prose/document 502 is now shorter, less formal, more negative and more filled with internet jargon than the original prose 102” this means the user is satisfied with the changes made so far to the original prose/document 102)  
Claim 7, Connor discloses a computer program product to identify and amend one or more document characteristic values, (Section 0026 lines 3-4 adjusting the style of the prose) the computer program product comprising a computer readable storage medium having program code embodied therewith, (Section 0012, lines 12-14 “the NLP identifying phrases with similar meanings and making phrase substitutions) the program code executable by a processor to:
subject a document set to natural language processing (NLP), including identify two or more document characteristics within the two or more documents of the document set, (Section 0029, lines 16-21 dimensions such as length, formality, positivity and net jargon reads on the dimensions/characteristics of this particular prose/document) 
 and subject the identified two or more document characteristics to an assessment, the assessment producing a characteristic value for each document characteristic in each of the documents in the document set; (Section 0029, lines 16-21- thus dimension length is assessed by the number of characters and a value is given and also in dimension formality a ranking is assigned to each phrase based on the assessment or semantic algorithm) 
statistically analyze the identified document characteristics and corresponding characteristic values across the document set, (Section 0031, lines 6-10, the NL processor may interpret/analyze to create alternate phrase) the statistical analysis producing a characteristic profile for each identified document characteristic; (Section 0031, lines 13-16 the multi-dimensional style-adjusting interface 103 shown in fig. 3 reads on the characteristic profile for the prose/document  input 101) 
(understand this multi-dimensional style interface can be created for any prose/document entered into the system)
 responsive to receiving a new document, statistically analyze the new document with respect to the identify  two or more document characteristics, (Section 0030, line 1 “style-morphing engine” together with Multi-dimensional style-adjusting interface-103)  including identify document characteristic data (the four dimensions mentioned in section 0026, lines 5 reads on the characteristic data) and a corresponding characteristic value; (Section 0026, lines 11-20- thus the values such as “short and long” read on the characteristic value for the characteristic data length while informal and formal correspond to the characteristic data formality, 
(regarding how the new prose/document is analyzed, section 0030 teaches that the style morphing engine 108 searches and replaces phrase synonyms with different values as indicated via the multi-dimensional style adjusting interface based on the user preferences)
apply the corresponding characteristic value of the new document against the produced characteristic profile including compare one or more characteristic values to the produced characteristic profile; and (Section 0026, lines 1-5- thus the controls in the multi-dimensional style adjusting interface 103 allows the user to adjust the style of the prose/document by comparing the prose/document with the characteristics of the multi-dimensional style interface (profile) based on these four dimensions; length, formality, positivity and net jargon)) 
(figure below shows the multi-dimensional interface which is the characteristic profile of the prose/document 101 in fig. 4 and clearly shows the dimensions or characteristics) 

    PNG
    media_image1.png
    421
    1161
    media_image1.png
    Greyscale


selectively amend the new document characteristic data responsive to the comparison, and create a new document version from the selective amendment. (Section 0046, lines 1-5 the incremental substitutions by formally adjusting the first portion of the prose/document relative to the prose shown in Fig. 2, also it is clear that Fig. 5 shows a new amendments of document shown in Fig. 1 with a new characteristics created by moving the bars which changes the characteristic of the document)  

Connor does not disclose that the document set comprising two or more documents authored by a common author and the document manager configured to detect receipt of a new document authored by the common author document manager to detect receipt of a new document.
Juola discloses an authorship attribution technology (authorship attribution is addressed- see section 0010) that has a creates a profile of document based on similar users (Section 0030: Compiled a set of training data which is known to be written by author A) and  in section 0033 new documents are created by normalizing the vectors of the complied document using the normalized dot-product. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of identifying the relevant documents received form a corpus of document. The motivation is that it involves additional analysis to improve the accuracy the authorship attribution. 

Claim 8, Connor in view of Juola discloses wherein the selective amendment further comprises program code executable by the processor to identify tokens  (Connor: Phrase “first quarter”) within the received new document that correspond to characteristic values proximal to the produced characteristic profile, and modify the identified tokens with one or more new tokens. (Connor: Section 0040, lines 8-10- thus the style-morphing engine identifies and replaces the phrase (token) “first quarter” with a shorter new phrase “1Q” )

Claim 9, Connor in view of Juola discloses wherein the computer further comprising program code executable by the processor to subject the new document version to a characteristic assessment, including produce a new characteristic value for each modified token. (Connor: Section 0050, lines 1-8- thus in fig. 4 the system builds on the changes made previously by incrementally adjusting the three dimensions of prose by moving the pointer)  
Claim 10, Connor in view of Juola discloses wherein the computer further comprising program code executable by the processor to accept the new document  (Connor: Section 0050 lines 5-8- thus the phrase substitutions made gives the prose/document a more negative tone and the new document/prose is shown in output window 109 in fig. 4). 

Claim 11, Connor in view of Juola discloses wherein the computer further comprising program code executable by the processor to amend the modified identified tokens (Connor: Section 0038, lines 7-8 “Substituted Phrase” reads on the modified tokens) with one or more new tokens responsive to identifying an overlap of the new document characteristic assessment with the characteristic value of the document set. (Connor: Section 0039, Looking at prose displayed in prose output interface 109 the phrase “Nanomedical Technology” is an overlapping phrase after the amendments entered by the user)  

Claim 12, Connor in view of Juola discloses wherein the computer further comprising program code executable by the processor to conclude the selective amending of the new document characteristic data responsive to determining non intersection of each document characteristic value with the document set characteristic values. (Connor: Section 0059, lines 2-6- “the new prose/document 502 is now shorter, less formal, more negative and more filled with internet jargon than the original prose 102” this means the user is satisfied with the changes made so far to the original prose/document 102)  

Claim 13, Connor discloses a method (Section 0021) comprising:
using a computer processor to support an artificial intelligence (AI) platform to identify and amend one or more tokens, (Fig. 5 shows a new amendments of document shown in Fig. 1 with a new characteristics created by moving the bars which changes the characteristic of the document) including:
subjecting a document set to natural language processing (NLP), (Section 0012, lines 12-14 “the NLP identifying phrases with similar meanings and making phrase substitutions)  including identifying two or more document characteristics within the two or more documents of the document set, (Section 0029, lines 16-21 dimensions such as length, formality, positivity and net jargon reads on the dimensions/characteristics of this particular prose/document) 
 and subjecting the identified two or more document characteristics to an assessment, (Sliding bar 103 shown in fig. 1) the assessment producing a characteristic value for each document characteristic in each of the documents in the first document set; (Section 0029, lines 16-21- thus dimension length is assessed by the number of characters and a value is given and also in dimension formality a ranking is assigned to each phrase based on the assessment or semantic algorithm) 
 statistically analyzing the identified document characteristics and corresponding characteristic values across the first document set, (Section 0031, lines 6-10, the NL processor may interpret/analyze to create alternate phrase) the statistical analysis producing a characteristic profile for each identified document characteristic; (Section 0031, lines 13-16 the multi-dimensional style-adjusting interface 103 shown in fig. 3 reads on the characteristic profile for the prose/document  input 101) 
(understand this multi-dimensional style interface can be created for any prose/document entered into the system)
responsive to receiving a new document, statistically analyzing the new document with respect to the identified two or more document characteristics, including: identifying document characteristic data (the four dimensions mentioned in section 0026, lines 5 reads on the characteristic data) and a corresponding characteristic value; (Section 0026, lines 11-20- thus the values such as “short and long” read on the characteristic value for the characteristic data length while informal and formal correspond to the characteristic data formality, 
(regarding how the new prose/document is analyzed, section 0030 teaches that the style morphing engine 108 searches and replaces phrase synonyms with different values as indicated via the multi-dimensional style adjusting interface based on the user preferences)
applying the corresponding characteristic value of the new document against the produced characteristic profile, including comparing one or more characteristic values to the produced characteristic profile; (Section 0026, lines 1-5- thus the controls in the multi-dimensional style adjusting interface 103 allows the user to adjust the style of the prose/document by comparing the prose/document with the characteristics of the multi-dimensional style interface (profile) based on these four dimensions; length, formality, positivity and net jargon)) 
(figure below shows the multi-dimensional interface which is the characteristic profile of the prose/document 101 in fig. 4 and clearly shows the dimensions or characteristics) 

    PNG
    media_image1.png
    421
    1161
    media_image1.png
    Greyscale
selectively amending the new document characteristic data responsive to the comparison, and a new document version created from the selective amendment. (Section 0046, lines 1-5 the incremental substitutions by formally adjusting the first portion of the prose/document relative to the prose shown in Fig. 2)  
Connor does not disclose that the document set comprising two or more documents authored by a common author and the document manager configured to detect receipt of a new document authored by the common author document manager to detect receipt of a new document.
Juola discloses an authorship attribution technology (authorship attribution is addressed- see section 0010) that has a creates a profile of document based on similar users (Section 0030: Compiled a set of training data which is known to be written by author A) and  in section 0033 new documents are created by normalizing the vectors of the complied document using the normalized dot-product. 


Claim 14, Connor in view of Juola discloses wherein the selective amendment further comprises identifying tokens (Connor: Phrase “first quarter”) within the received new document that correspond to characteristic values proximal to the produced characteristic profile, and modifying the identified tokens with one or more new tokens. (Connor: Section 0040, lines 8-10- thus the style-morphing engine identifies and replaces the phrase (token) “first quarter” with a shorter new phrase “1Q” )

Claim 15, Connor in view of Juola discloses the method further includes subjecting the new document version to a characteristic assessment, including producing a new characteristic value for each modified token. (Connor: Section 0050, lines 1-8- thus in fig. 4 the system builds on the changes made previously by incrementally adjusting the three dimensions of prose by moving the pointer)  

Claim 16, Connor in view of Juola discloses further comprising accepting the new document amendments responsive to identifying divergence of the new document characteristic assessment from the characteristic value of the first document set. (Connor: Section 0050 lines 5-8- thus the phrase substitutions made gives the prose/document a more negative tone and the new document/prose is shown in output window 109 in fig. 4). 

Claim 17, Connor in view of Juola discloses that the method further comprising amending the modified identified tokens (Connor: words or phrases and patterns)  with one or more new tokens responsive to identifying an overlap of the new document characteristic assessment with the characteristic value of the first document set. (Connor: Section 0039, Looking at prose displayed in prose output interface 109 the phrase “Nanomedical Technology” is an overlapping phrase after the amendments entered by the user)  

Claim 18, Connor in view of Juola discloses that the method further comprising concluding the selective amending of the new document characteristic data responsive to determining non-intersection of each document characteristic value with the first document set characteristic values. (Connor: Section 0059, lines 2-6- “the new prose/document 502 is now shorter, less formal, more negative and more filled with internet jargon than the original prose 102” this means the user is satisfied with the changes made so far to the original prose/document 102) 
Claim 19,  Connor in view of Juola discloses wherein the director configured to selectively amend the new document characteristic data (Connor: Fig. 5 shows characteristic of the newly amended document) responsive to the comparison comprises the document configured to selectively amend the new document characteristic data responsive to the comparison to provide authorship anonymity with (Connor: Section 0012, lines 6-9- thus “executes the adjustments specified by the user through the multi-dimensional style-adjusting interface” thus the execution brings a new document version) 
Claim 20, Connor in view of Juola discloses wherein the selectively amending the new document characteristic data (Connor: Fig. 5 shows characteristic of the newly amended document) responsive to the comparison provides authorship anonymity with respect to the new document version. (Connor: Section 0012, lines 12-16- “making the phrase substitutions that incrementally and multi-dimensionally change the style of the prose”

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Knight et al. (US20110029526) discloses a system that classifies uncoded document which is stored information items  and combined with a set of uncoded electronically stored information. Clusters of the uncoded information is generated  and are visually depicted as suggestions for classifying the uncoded electronically stored information items in a cluster. Knights also discloses a cluster center score vector may continually change due to the addition and removal of documents during clustering. 
Kacmarcik et al. (US20070288458) discloses a method of language usage classifier that extracts indicator modifier that provides distinctive stylometry from a document  and compare to the stylometric reference. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        03/18/2022.